DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 6/6/2019. It is noted, however, that applicant has not filed certified copies of the 181170.8 and 1821180.5 applications as required by 37 CFR 1.55.
Status of Claims
In an amendment filed 4/28/2021, Applicant amended claims 8-9, 20, and 31. This amendment is acknowledged.  Claims 1-32 are pending and are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the central mounting portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This claim depends from claim 21, however “a central mounting portion” is introduced in claim 24 and not claim 21 and therefore this limitation lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-10, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 5,301,392.
Richman teaches:
In Reference to Claim 1
A balloon holder having an elongate handle and a balloon-receiving portion (balloon holder 20 has an elongate body (length is larger than the width, Fig. 1) with a top end portion to receive a balloon and a lower section capable of use as a handle/holding portion (or additional holding handle ex. 44 of Fig. 7), Fig. 1-7), wherein: 
the balloon-receiving portion has a first aperture adapted to permit a neck of a balloon to pass through (top end of 20 has a first aperture/open end to allow neck 24 of balloon 22 to enter the body between the top ends of 26/28, Fig. 1), and at least one slit for receiving and securely engaging a neck of a balloon (a side slit 34 is formed in a side of 28 to allow a portion of neck 24 to extend through and be secured therein with locking member 32, Fig. 1-4); 
the elongate handle and balloon-receiving portion are folded from a single sheet of material (the body 20 and/or additional handle section 44 may be formed as a singular molded sheet of plastic material, Fig. 1-4, 7, Col. 3 lines 50-57, Col. 4 lines 41-60); and 
the elongate handle comprises two plies of the single sheet of material (the lower end of the body 20 is formed by two plies or sheets 26/28 joined at hinge 30 (Fig. 2), and/or as an additional extended handle 44 is formed by left and right halves forming an opening between to hold a finger or the like therein).  
In Reference to Claim 2
The balloon holder of claim 1, wherein the first aperture is located on a central longitudinal axis of the elongate handle (the first opening/aperture at the top end of body 20 extends along the axis drawn along the body 20 length and/or through the added handle 44).  
In Reference to Claim 3

In Reference to Claim 5
The balloon holder of claim 1, wherein the first aperture is positioned centrally on the balloon-receiving portion (the first aperture is located in the center of the balloon receiving upper portion of the body 20, Fig. 1, 4).  
In Reference to Claim 7
The balloon holder of claim 1, wherein the elongate handle comprises two planar handle portions in contact with each other (the left and right portions of the handle 44 connect at top and bottom ends to form an elongate handle (length greater than width) with a central aperture, where each handle portion extends in the same central horizontal plane).  
In Reference to Claim 9
The balloon holder of claim 1, wherein the balloon-receiving portion comprises a substantially planar mounting portion which is perpendicular to the plane of the elongate handle (the top edge of the body 20 that receives the balloon neck forms a flat horizontal surface that the balloon extends above which is perpendicular to the length of the body, Fig. 4).  
In Reference to Claim 10
The balloon holder of claim 9, wherein the first aperture is in the substantially planar mounting portion (the first aperture is formed in the top edge of the body 20 that receives the balloon neck forms a flat horizontal surface that the balloon extends above which is perpendicular to the length of the body, Fig. 4).  
In Reference to Claim 32
A balloon mounted in a balloon receiving portion of a balloon holder, wherein the balloon holder is a balloon holder according to claim 1, wherein the balloon comprises a neck which extends through a first aperture of the balloon holder and is securely held by a balloon receiving portion of the balloon holder (balloon 22 has neck portion 24 secured through the first aperture and held by the holder 20, Fig. 1, 7).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 16-17 are rejected under 35 U.S.C. 103a as being unpatentable over Richman as applied to claim 1 above and further in view of Keihin JP 2002/143571.
In Reference to Claim 17
Richman teaches:
The balloon holder of claim 1, wherein the balloon holder is made from plastic (Col. 4 lines 49-60).  
Richman fails to teach:
The holder being made from cardboard.
Further, Keihin teaches:
A similar balloon holder having an elongate handle and balloon-receiving portion having a planar balloon receiving portion having a first aperture to permit a neck of the balloon to pass through and a slit to engage the neck, the handle and balloon-receiving portion being folded from a single sheet of material and the material being cardboard (Fig. 1-4, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Richman to have formed the balloon holder of cardboard as both plastic and cardboard are known and commonly used materials in the art and can be produced at a lower cost as taught by Keihin [0022]).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416) and further as Richman teaches that exact material used is an obvious modification (Col. 4 lines 57-60).
In Reference to Claims 6 and 16
Richman teaches:
The balloon holder of claim 1 as rejected above.
Richman fails to teach:
The balloon receiving portion comprises a plurality of slits or a flap for receiving and securely engaging a neck of a balloon.
Further, Keihin teaches:
A similar balloon holder having an elongate handle and balloon-receiving portion having a planar balloon receiving portion having a first aperture to permit a neck of the balloon to pass through and slits (forming a flap) to engage the neck, the handle and balloon-receiving portion being folded from a single sheet of material and the material being cardboard (Fig. 1-4, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Richman to have formed the balloon holder with slits in order to more securely hold the neck of the balloon in the holder as taught by Keihin [0027]).  
Allowable Subject Matter
Claims 18-30 are allowed.
Claims 4, 8, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the first aperture being larger than the second aperture, or the first and second elongate handle portions each comprising at least one crease spaced from the longitudinal edge of the planar handle portion, or the receiving portion further comprising two wall portions connecting the mounting portion to the elongate handle, the wall portions connected to the mounting portion and the elongate handle by fold lines are not anticipated by or found obvious by the cited prior art.
Response to Arguments
Applicant's arguments filed 4/28/2021, in regards to the 102 rejections of claims 1-3, 5, 7, 9-10, and 32 and the 103 rejections of claims 6 and 16-17 have been fully considered but they are not persuasive. 
In response to applicant's argument that the device is not a “handle”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In the broadest reasonable interpretation, an “elongate handle” would only require a portion that is capable of or allow a user to grasp or hold the device and that the length of the device is larger than the width of the device.  In this case, this is taught by the prior art as discussed in the rejection above.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any specific details of the “elongate handle” that could structurally differentiate from the prior art) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is understood that the exact disclosed handle of the invention may look slightly different from that of the prior art, however the claims do not provide any sufficient details in the claims to differentiate the broadest reasonable interpretation of the claims from the cited prior art and therefore this argument is not found persuasive.
Applicant’s arguments, see pages 8-9, filed 4/28/2021, with respect to the rejections of claims 18-19, 21, and 23-31 have been fully considered and are persuasive.  The 103 rejections of claims 18-19, 21, and 23-31 have been withdrawn.  Further, the 112 rejections have been withdrawn in light of the amendments.  However, claim 31 still contains a 112 issue that is raised above.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Sidwell (9,011,195) teaches a similar balloon holder having a collapsible balloon receiving portion and elongate handle, Ganz (5,021,022) teaches a similar balloon holder with a saddle connector and elongate handle, Murray (2004/0198146) teaches a cardboard balloon holder with a balloon receiving portion and an elongate handle.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711